 

Exhibit 10.15

 

Chief Operating Officer and Managing Director Service Agreement

as amended on

Chief Operating Officer und Geschäftsführer-Dienstvertrag

in der Fassung vom

06-01-2019

(hereinafter referred to as the “Agreement”)

made by and between

01.06.2019

(im Weiteren als „Vertrag“ bezeichnet)

zwischen

Stendal Pulp Holding GmbH, 10117 Berlin,
Charlottenstraße 59

(hereinafter referred to as “SPH”)

represented by its shareholder Stendal Pulp Holding GmbH

and

Adolf Koppensteiner
##########
##########
##########

(hereinafter referred to as the “Executive”)

Stendal Pulp Holding GmbH mit Sitz in 10117 Berlin, Charlottenstraße 59

(im Folgenden auch „SPH“)

hier vertreten durch ihren Gesellschafter, die Stendal Pulp Holding GmbH

und

Adolf Koppensteiner
##########
##########
##########

(im Folgenden auch „Geschäftsführer“)

§1
Functions and Responsibilities

§1
Geschäftsführertätigkeit

1.The Executive has been appointed as an additional Managing Director of SPH as
of 1 June 2019. Similar to the existing managing directors, Mr. Adolf
Koppensteiner shall be authorized to represent the company acting alone. He is
exempted from the restrictions of Section 181 of the German Civil Code.

1.Der Geschäftsführer ist zum 1. Juni 2019 als weiterer Geschäftsführer der SPH
bestellt. In übereinstimmender Regelung mit den weiteren Geschäftsführern ist
Herr Adolf Koppensteiner   berechtigt, die Gesellschaft stets allein zu
vertreten. Er ist von den Beschränkungen des § 181 BGB befreit.

 

In addition to his role as Managing Director, the board of directors of Mercer
International Inc. (“Mercer”) has appointed the Executive as Chief Operating
Officer (“COO”) of Mercer, effective January 1, 2018. The Executive will not
receive a separate/additional compensation for his role as COO; rather will his
service as COO compensated by the remuneration stipulated under this Agreement.

Zusätzlich zu seiner Funktion als Geschäftsführer wurde der Geschäftsführer vom
Board of Directors von Mercer International Inc. („Mercer”)zum 1. Januar 2018
zum Chief Operating Officer („COO”) von Mercer ernannt. Für diese Tätigkeit als
COO erhält der Geschäftsführer keine separate Vergütung; vielmehr ist diese
durch seine Tätigkeit unter diesem Vertrag abgegolten.

2.As Managing Director of SPH, the Executive shall manage SPH's business in
accordance with applicable law, the articles of association of SPH and the
instructions of the shareholders.  As Managing Director, the Executive is
authorized to represent SPH acting alone in accordance with shareholder
resolutions and the articles of association of SPH.

2.Als Geschäftsführer von SPH führt der Geschäftsführer die Geschäfte der SPH
nach Maßgabe der gesetzlichen Bestimmungen, der Satzung von SPH sowie den
Weisungen der Gesellschafterversammlung.  Der Geschäftsführer ist
einzelvertretungs-berechtigt.  Inhalt und Umfang der Vertretungsbefugnis ergeben
sich im Übrigen aus den Gesellschafterbeschlüssen in Verbindung mit der Satzung
der SPH.

  

--------------------------------------------------------------------------------

3.As COO, the Executive will be responsible for all of Mercer’s activities
related to wood procurement, fiber management, pulp and lumber manufacturing,
and human resources.  The Executive is responsible to develop strategic
operating plans and processes to increase overall efficiency and safety of all
facilities.  In general terms he is responsible for cost effective production
and developing plans to maximize efficiency at all locations.  As COO, the
Executive shall carry out all duties and responsibilities of his position as COO
of Mercer in accordance with all applicable laws, articles and by-laws of Mercer
and the directives of the board of directors of Mercer.

3.Als COO ist der Geschäftsführer verantwortlich für alle Aktivitäten von
Mercer, die im Zusammenhang mit Holzeinkauf, Fasermanagement, Zellstoff- oder
Nutzholzherstellung und Personal stehen.  Der Geschäftsführer ist verantwortlich
für die Entwicklung von Strategieplänen und Prozessen, die die allgemeine
Effizienz und Sicherheit aller Fertigungsanlagen erhöhen.  Allgemein ist er
verantwortlich für die kosteneffiziente Produktion und die Entwicklung von
Plänen, mit dem Ziel die Effizienz an allen Standorten maximieren.  Der
Geschäftsführer soll alle Pflichten und Aufgaben seiner Position als COO von
Mercer im Einklang mit den geltenden Gesetzen sowie der Satzung und
Geschäftsordnung von Mercer und den Weisungen des Board of Directors von Mercer
ausführen.

4.The Executive shall be responsible to and shall report to the Chief Executive
Officer of Mercer.

4.Der Geschäftsführer ist direkt verantwortlich gegenüber dem Chief Executive
Officer von Mercer und berichtet an diesen.

5.The Executive's office location is the domicile of Mercer Stendal.

5.Dienstort des Geschäftsführers ist der Sitz  von Mercer Stendal.

6.The Executive shall, upon the request of the shareholders' meeting, also
accept positions or offices in companies which are affiliates of the Company
according to Section 15 et seq. of the German Stock Corporation Act (“Affiliated
Companies“), as well as activities in associations and organizations of which
the Company or an Affiliated Company is a member. Such services are compensated
with the remuneration stipulated under this Agreement. It is understood that any
positions and offices the Executive has assumed, or will assume, under this
Clause 1.6 are limited for the time he is appointed as managing director of the
Company. In case the Executive's appointment as managing director of the Company
ends, the Executive will immediately and in the required form resign from any
such positions and offices.

6.Auf Wunsch der Gesellschafterversammlung wird der Geschäftsführer Mandate und
Ämter in Unternehmen, welche verbundene Unternehmen der Gesellschaft im Sinne
der §§ 15 ff. AktG sind („Verbundene Unternehmen“), sowie Tätigkeiten in
Verbänden und ähnlichen Organisationen, denen die Gesellschaft oder ein
verbundenes Unternehmen angehört, übernehmen. Solche Dienste sind mit der in
diesem Vertrag festgelegten Vergütung abgegolten. Es besteht Einigkeit darüber,
dass Mandate und Ämter, die der Geschäftsführer gemäß dieser Ziffer 1.6
übernommen hat oder übernehmen wird, auf den Zeitraum seiner Bestellung zum
Geschäftsführer der Gesellschaft begrenzt sind. Für den Fall des Endes der
Bestellung als Geschäftsführer der Gesellschaft, wird der Geschäftsführer die
hiernach übernommenen Mandate und Ämter in der jeweils erforderlichen Form
unverzüglich niederlegen

§2
Term of Agreement

§2
Vertragsdauer

1.This Agreement is effective from June 1, 2019, and replaces all earlier
agreements between the parties which are terminated without further action of
the parties.

1.Dieser Vertrag tritt mit dem 1. Juni 2019 in Kraft und wird für einen Zeitraum
von fünf Jahren, bis zum 31. Dezember 2024, abgeschlossen und ersetzt alle
bisher zwischen den Parteien geschlossenen Verträge.

2.This Agreement is entered into for an indefinite time.

2.Mit Ablauf des in § 2 Absatz 1 genannten Zeitraumes endet dieser Vertrag,
soweit er nicht von den Parteien gemeinschaftlich verlängert wird. Entsprechende
Verhandlungen sind spätestens ein Jahr vor Vertragsende aufzunehmen.

2

--------------------------------------------------------------------------------

3.This Agreement and the employment of the Executive may be terminated by Mercer
and/or SPH at any time, with or without notice, if the termination is due to
“Just Cause” as a result of the occurrence of any of the

following events: (i) serious misconduct, dishonestly or disloyalty of the
Executive related to the performance of his duties, functions or
responsibilities under this Agreement; (ii) willful and continued failure by the
Executive to substantially perform his duties, functions or responsibilities
under this Agreement; (iii) any other material breach of this Agreement by the
Executive; or (iv) any event or circumstance that would constitute cause for
termination of employment at law. No notice period is required in the case of
termination for Just Cause and this Agreement may be immediately terminated at
the option of Mercer.

3.Dieser Vertrag und die Anstellung des Geschäftsführers kann jederzeit durch
Mercer und/oder SPH mit oder ohne Einhaltung einer Frist gekündigt werden,
soweit aufgrund eines der folgenden Ereignisse die Kündigung aus einem
„triftigen Grund“ erfolgt: (i) schwerwiegendes Fehlverhalten, Unredlichkeit oder
Illoyalität des Geschäftsführers im Zusammenhang mit der Ausführung seiner
Pflichten, Funktionen oder Aufgaben nach diesem Vertrag; (ii) vorsätzliches und
fortgesetztes Versagen des Geschäftsführers, seine Pflichten, Funktionen oder
Aufgaben nach diesem Vertrag wesentlich zu erfüllen; (iii) jede andere
wesentliche Verletzung dieses Vertrages durch den Geschäftsführer; oder
(iv) jeder Anlass oder Umstand, der einen Grund für die Beendigung eines
Arbeitsverhältnisses darstellt. Eine Kündigungsfrist muss bei einer Kündigung
aus triftigem Grund nicht eingehalten werden und dieser Vertrag kann nach Wahl
von Mercer unverzüglich beendet werden.

For purposes of this Agreement, no act, or failure to act, by the Executive
shall be “willful” unless it is done, or omitted to be done, in bad faith and
without a reasonable belief that the act or omission was in the best interests
of Mercer.

Keine Handlung oder Unterlassung des Geschäftsführers soll „vorsätzlich“ im
Sinne dieses Vertrages sein, soweit diese nicht arglistig und ohne die
Überzeugung, dass die Handlung oder Unterlassung im besten Interesse von Mercer
ist, vorgenommen oder unterlassen wurde.

4.Notwithstanding any other term herein, this Agreement may be terminated by any
of the parties by giving twelve (12) months' notice to the other parties. The
termination notice for termination of this Agreement has to be in writing.

 

5.If termination notice is given with respect to this Agreement, no matter by
which party, SPH is entitled to suspend the Executive’s obligation to perform
services as Managing Director for SPH until the actual termination date or may,
for the transitory period until the actual termination date, assign the
Executive to other positions with SPH or its affiliates.

4.Ist die Kündigung dieses Vertrages ausgesprochen, gleich durch welche Partei,
ist SPH befugt, den Geschäftsführer von seiner Verpflichtung zur Arbeitsleistung
für SPH bis zu der tatsächlichen Vertragsbeendigung freizustellen oder dem
Geschäftsführer für die Übergangszeit bis zur tatsächlichen Vertragsbeendigung
eine andere, vergleichbare Position bei SPH zuzuweisen.

6.Notwithstanding any other term herein, this Agreement shall automatically
terminate without any expressed termination notice at the end of the month in
which the Executive completes his 65th year of life.

6.Unbeschadet anders lautender Bestimmungen dieses Vertrages endet dieser
Vertrag ohne Kündigung mit Ablauf des Monats, in dem der Geschäftsführer sein
65. Lebensjahr vollendet hat.

7.The appointment of the Executive as Managing Director of SPH may, at any time
and without notice, be revoked by shareholder resolution.

7.Die Ernennung zum Geschäftsführer von SPH kann jederzeit und ohne Einhaltung
einer Frist durch Beschluss der Gesellschafterversammlung entzogen werden.

§3
Compensation

§3
Bezüge

3

--------------------------------------------------------------------------------

1.As compensation for his services hereunder, the Executive shall receive an
annual gross salary of EUR 381,000,- (in words: three hundred and eighty one
thousand euros).  The annual salary shall be paid in twelve equal installments
at the end of each calendar month subject to all required withholding of
applicable

tax and social security deductions.  The salary is being reviewed annually,
first time in 2020.

1.Der Geschäftsführer erhält als Vergütung für seine Tätigkeit ein Jahresgehalt
von EUR 381.000,- (in Worten: dreihundertundeinundachtzigtausend Euro)
brutto.  Das Jahresgehalt wird in zwölf (12) gleichen Raten am Ende eines jeden
Kalendermonats vorbehaltlich aller notwendigen Einbehaltungen der gesetzlichen
Abzüge ausgezahlt.  Das Gehalt wird jährlich überprüft, zum ersten Mal in 2020.

2.Additionally the Executive is entitled to a bonus payment depending on the
economic result of Mercer as determined by the board of directors of Mercer or
its compensation committee.  

2.Der Geschäftsführer erhält darüber hinaus eine erfolgsabhängige Vergütung, die
in Abhängigkeit von Mercers Jahresergebnis vom Board of Directors von Mercer
oder des Vergütungsausschusses festgelegt wird.

The bonus is paid in arrears at the beginning of the following year.

Der Bonus wird zu Beginn des Folgejahrs ausgezahlt.

§4
Compensation in Case of Incapacitation

§4
Bezüge bei Krankheit

1.In case of temporary incapacitation of the Executive caused by illness or
another reason for which the Executive is not responsible, statutory law is
applicable for the continuation of compensation payments.  On top of the legal
requirement for payments in case of sickness SPH undertakes to continue payments
for up to twenty (20) additional weeks after the end of the legal sickness
payment obligation in the amount of the difference between regular net pay and
the payments of the health insurance to the Executive.

1.Im Falle vorübergehender Arbeitsunfähigkeit des Geschäftsführers, die durch
Krankheit oder einen anderen vom Geschäftsführer nicht zu vertretenden Grund
eintritt, erhält der Geschäftsführer Entgeltfortzahlung im Krankheitsfall
entsprechend den für einen Arbeitnehmer geltenden gesetzlichen
Bestimmungen.  Über die gesetzliche Lohnfortzahlung hinaus zahlt SPH ein
Krankengeld in Höhe der Differenz zwischen dem regulären Nettogehalt und der
Leistung der Krankenversicherung an den Geschäftsführer für bis zu zwanzig (20)
weitere Wochen nach dem Ende der regulären Lohnfortzahlung.

2.SPH agrees to take out during the term of this service agreement for the
Executive accident insurance with a total coverage of EUR 350,000,- in case of
death and EUR 1,000,000,- in case of disability.  The insurance receipts will be
paid to the Executive or his entitled heiress without deductions.

2.SPH wird für den Geschäftsführer für die Dauer dieses Dienstvertrages eine
Unfallversicherung über eine Deckungssumme von EUR 350.000,- für den Todesfall
und EUR 1.000.000,- für den Invaliditätsfall abschließen.  Die Leistungen der
Unfallversicherung werden dem Geschäftsführer oder der aufgrund des
Versicherungsverhältnisses anspruchsberechtigten Erbin ungekürzt ausgezahlt.

§5
Vacation

§5
Urlaub

The Executive is entitled to an annual vacation of thirty (30) working days (one
week = five working days).  The time during which such vacation is taken shall
be decided after consultation with the Chief Executive Officer of Mercer.

Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von dreißig (30)
Arbeitstagen (eine Woche = fünf Arbeitstage).  Die Entscheidung darüber, wann
dieser Urlaub genommen wird, wird in Absprache mit dem Chief Executive Officer
von Mercer getroffen.

§6
Other Benefits

§6
Sonstige Leistungen

4

--------------------------------------------------------------------------------

1.The Executive shall, for the performance of his function under this Agreement,
be provided with an upper middle class Company car (e.g. Audi A6 Avant 3.0 TDI
Quattro or A7, or similar model) which he may also use for personal
purposes.  All costs arising in connection with

the use of the vehicle, including costs of a replacement vehicle, are borne by
SPH.  The income tax on the monetary advantage of the private use shall be paid
by the Executive.

1.Dem Geschäftsführer wird für seine Tätigkeit im Rahmen dieses Vertrages ein
Firmenwagen der oberen Mittelklasse (zum Beispiel Audi A6 Avant TDI 3.0 Quattro
oder A7, oder ähnliches Modell), zur Verfügung gestellt, der auch zu
persönlichen Zwecken benutzt werden darf.  Alle im Zusammenhang mit der Nutzung
des Fahrzeugs entstehenden Kosten, auch die Kosten eines Ersatzfahrzeugs, trägt
SPH.  Steuern auf die private Nutzung des Fahrzeugs trägt der Geschäftsführer.

2.As Managing Director of SPH, the Executive is entitled to a health inspection
with a medical doctor or a health centre (diagnose hospital) of his choice every
year.  SPH bears the costs for the inspection in an amount of up to 512 EUR
insofar as they are not reimbursed by the health insurance.

2.Als Geschäftsführer von SPH ist der Geschäftsführer berechtigt, sich jedes
Jahr bei einem Arzt seiner Wahl bzw. in einem Ärztezentrum (Diagnoseklinik)
einer Vorsorgeuntersuchung zu unterziehen.  Die Kosten der Untersuchung trägt
die Firma bis zu einem Höchstbetrag von EUR 512,- soweit sie nicht von der
Kranken- bzw. Ersatzkasse getragen werden.

3.The Executive is entitled to reimbursement of half of his documented costs of
health insurance.

3.Dem Geschäftsführer wird gegen Nachweis die Hälfte der Kosten einer Kranken-
und Pflegeversicherung erstattet.

4.The Executive will be included in a pension program.  The basis for the
pension benefit is the annual salary plus the bonus paid out in (not for) the
respective year.  10% of the annual salary + 5% of the bonus minus whatever is
paid by SPH into existing pension schemes, including the mandatory state pension
= yearly contribution to be made by SPH for SPH pension of the Executive.

4.Der Geschäftsführer wird in den Kreis der Berechtigten eines Pensionsprogramms
aufgenommen.  Grundlage für den Pensionsanspruch ist das jährliche Gehalt plus
der im betreffenden Jahr (nicht der für das betreffende Jahr) ausgezahlte
Bonus.  10% des Jahresgehalts plus 5% des Bonus, abzüglich der von SPH gezahlten
Beiträge für bestehende Rentensysteme, einschließlich der gesetzlichen
Rentenversicherung, ergeben den jährlichen Beitrag, der von SPH für die
Betriebsrente des Geschäftsführers abzuführen ist.

5.The Executive will continue to be a beneficiary of the share compensation
program of Mercer which is administered by, and determined at the sole
discretion of, Mercer's board of directors or its compensation committee.

5.Der Geschäftsführer ist weiterhin berechtigt als Begünstigter am share
compensation program von Mercer teilzunehmen, das vom Board of Directors von
Mercer nach freiem Ermessen verwaltet wird.

§7
Travel Expenses

§7
Reisekosten

Required travel expenses, and costs that the employee pays when representing
Mercer and SPH, will be reimbursed for the documented costs according to the
guidelines of Mercer and SPH and applicable tax rules.

Erforderliche Reisekosten und damit im Zusammenhang stehende notwendige
Auslagen, die der Geschäftsführer im Interesse von Mercer und SPH aufwendet,
werden gegen Nachweis im Rahmen der jeweils geltenden Richtlinien von Mercer
sowie SPH und der Steuervorschriften erstattet.

§8
Additional Employment, Non-Competition Clause

§8
Nebentätigkeiten, Wettbewerbsverbot

5

--------------------------------------------------------------------------------

1.The Executive shall devote his full attention and time, as well as
professional knowledge and experience, exclusively to Mercer and SPH.  The
acceptance of any compensated or non-compensated additional employment as well
as of the service on supervisory or

advisory boards or similar positions is subject to the prior written consent of
the shareholder's meeting.

1.Der Geschäftsführer wird seine ganze
Arbeitskraft und Zeit sowie alle seine fachlichen Kenntnisse und Erfahrungen
ausschließlich Mercer und SPH widmen.  Die Übernahme einer entgeltlichen oder
unentgeltlichen Nebentätigkeit sowie von Aufsichtsrats-, Beirats- oder ähnlichen
Mandaten bedarf der vorherigen schriftlichen Zustimmung der
Gesellschafterversammlung.

2.During the time of this Agreement the Executive shall not engage, directly or
indirectly, in any venture, business or enterprise which competes with Mercer
and Mercer’s subsidiaries or with which Mercer and Mercer’s subsidiaries
maintains relations.  Normal activities in the stock market when the Executive
owns 5% or less of the shares of a publicly traded company are exempted from
this.

2.Während der Dauer dieses Vertrages wird sich der Geschäftsführer an
Unternehmen, die mit Mercer oder ihren Tochtergesellschaften in Wettbewerb
stehen oder mit denen Mercer oder ihre Tochtergesellschaften
Geschäftsverbindungen unterhält, weder mittelbar noch unmittelbar
beteiligen.  Ausgenommen davon sind Beteiligungen am Aktienmarkt im üblichen
Umfang, wenn der Geschäftsführer 5% oder weniger der Anteile eines
börsennotierten Unternehmens hält.

§9
Confidentiality

§9
Geheimhaltung

The Executive agrees that he will keep all affairs of Mercer and SPH absolutely
confidential to third parties.  This obligation shall survive the termination of
this agreement.

Der Geschäftsführer ist verpflichtet, gegenüber Dritten über alle
Angelegenheiten von Mercer sowie SPH strengstes Stillschweigen zu
bewahren.  Diese Verpflichtung besteht auch nach Beendigung dieses Vertrages.

§10
Records and other Company Property

§10
Aufzeichnungen und andere Gegenstände im Gesellschaftseigentum

When leaving the service of Mercer and/or SPH, or after being suspended from his
obligation to render services pursuant to § 2 subparagraph 5, the Executive
agrees to return to Mercer and SPH any and all documents, correspondence,
records, drafts and the like which concern Company matters and which are still
in his possession.  The Executive is not entitled to exercise a right of
retention with respect to such records and objects.

Bei seinem Ausscheiden aus den Diensten von Mercer und/oder SPH oder nach seiner
Entbindung von der Verpflichtung zur Arbeitsleistung nach § 2 Abs. 5 ist der
Geschäftsführer verpflichtet, sämtliche Schriftstücke, Korrespondenzen,
Aufzeichnungen, Entwürfe und dergleichen, die Gesellschaftsangelegenheiten
betreffen, und die sich noch in seinem Besitz befinden, unverzüglich an Mercer
und SPH zu übergeben.  Der Geschäftsführer ist nicht berechtigt, an derartigen
Unterlagen und Gegenständen ein Zurückbehaltungsrecht auszuüben.

§11
Special agreement

§11
Sondervereinbarung

SPH assumes a contribution for the renting of a suitable apartment in the
Stendal area for the duration of this Agreement in the amount of EUR 850 per
month.

SPH übernimmt einen Beitrag zur Anmietung einer geeigneten Wohnung in der Region
Stendal für die Dauer dieses Vertrags in Höhe von monatlich EUR 850.

§12
Final Provisions

§12
Schlussbestimmungen

6

--------------------------------------------------------------------------------

1.Amendments and additions to this Agreement, including this provision, must be
in writing.  There are no oral side agreements to this Agreement.  This
Agreement supersedes all earlier agreements.

1.Änderungen und Ergänzungen dieses Vertrages einschließlich dieser Klausel
bedürfen der Schriftform.  Mündliche Nebenabreden sind nicht getroffen.  Mit
diesem Vertrag sind alle früher

getroffenen Absprachen und Vereinbarungen hinfällig.

2.Should any provision of this Agreement become wholly or in part invalid, the
remaining parts of this Agreement shall not be affected.  The invalid provision
shall be replaced in such case by such valid provision which comes as close as
possible to the economic intent of the parties.

2.Sollte eine Bestimmung dieses Vertrages ungültig sein oder werden, so wird
dadurch die Rechtswirksamkeit der übrigen Bestimmungen nicht berührt.  Die
ungültige Bestimmung wird in einem solchen Fall durch die wirksame Bestimmung
ersetzt, die dem von den Parteien geplanten wirtschaftlichen Erfolg so nahe wie
möglich kommt.

3.This Agreement shall be governed by and construed in accordance with German
Law and any disputes shall be brought before the court with jurisdiction at the
seat of SPH.

3.Dieser Vertrag und seine Auslegung unterliegt deutschem Recht.  Gerichtsstand
ist das zuständige Gericht am Sitz von SPH.

4.This Agreement is to be understood and interpreted according to its German
version.

4.Dieser Vertrag ist allein in der deutschen Sprache verbindlich.

 

Stendal Pulp Holding GmbH

vertreten durch ihre Alleingesellschafterin/ represented by Stendal Pulp Holding
GmbH

Berlin, June 1, 2019

 

/s/ DAVID M. GANDOSSI

Name: David M. Gandossi

Position: Geschäftsführer/managing director

 

 

 

Berlin, June 1, 2019

 

/s/ ADOLF KOPPENSTEINER
Adolf Koppensteiner

Mercer International Inc.

Vancouver, June 1, 2019

 

/s/ DAVID M. GANDOSSI

David M. Gandossi,
Position: Chief Executive Officer

 

 

 

7